

116 HR 3706 IH: Emergency Resupply for IRON DOME Act of 2021
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3706IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Guest (for himself, Mr. Norman, Mr. Weber of Texas, Mr. Mast, Mr. Garcia of California, Mr. DesJarlais, Mrs. Boebert, Mr. Johnson of Ohio, Mr. Steube, Mrs. Wagner, Mr. Posey, Mr. Perry, Mr. Roy, Mr. Mann, Mr. Budd, Mr. Williams of Texas, Mr. Emmer, Mr. Buchanan, Mr. Harris, Mr. McClintock, Mrs. Hinson, Mr. Good of Virginia, and Mr. Clyde) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide that funding for Gaza shall be made available instead for the Iron Dome short-range rocket defense system.1.Short titleThis Act may be cited as the Emergency Resupply for IRON DOME Act of 2021.2.Funding for Iron Dome short-range rocket defense systemNotwithstanding any other provision of law, including section 1649 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) and sections 482(b) and 531(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291a(b) and 2346(e)), the President shall transfer all unexpended balances of appropriations made available for assistance to Gaza—(1)to the Department of Defense, to be available for grants to Israel for the Iron Dome short-range rocket defense system; or(2)to the Foreign Military Financing Program authorized under section 23 of the Arms Export Control Act (22 U.S.C. 2763), to be available for grants to Israel for the Iron Dome short-range rocket defense system.